After mature reflection I am satisfied the evidence shows clearly instructions from the City National Bank to make payments through the Regan State Bank. The testimony of the defendant shows this and there is no contradiction.
There is testimony to the effect that payments were made to the Regan State Bank with directions to have them applied upon the real estate loan. It must be remembered that if the payments were not applied upon the real estate loan they were applied upon the chattel loans and the amount of indebtedness due would remain the same. Hence the debtor would readily sign notes for his indebtedness, without considering to any special extent the different items which were said to make up the balance due. This is not so unusual nor so improbable as to be unworthy of credence, particularly in view of the fact that the plaintiff did not produce as a witness the then cashier of the Regan State Bank who was in position to deny the statements of the defendant if they were not true.
I feel I cannot agree with the facts as found, and therefore disagree with the conclusions drawn.